DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant cancelled claims 11 and 22 and incorporated a portion of their subject matter into claims 1 and 12 respectively.  Further, applicant amended claims 1, 9-10, 12, 20 and 21 (e.g. deleting limitations or adding limitations such as “…a consumption power level of the at least one peripheral device in a normal working state”) which changes the scope of these claims and, as such, a new ground of rejection is issued.  

In regards to the 103 rejection of Claim(s) 1 and similarly claim 12 Applicant asserts (pg. 9):
Applicant respectfully submit that even if "it would be obvious to one of ordinary skill in the art for Yin's rechargeable battery unit to be a plurality of batteries in order to provide more load current to the device during high power operations", as asserted by the examiner, Yin's plural battery units are still not equivalent to the plural battery units of the claimed invention.
In response:
Examiner respectfully disagree and points to the rejection of claims 1 and similarly claim 12 where the Examiner states that Yin does not disclose the battery unit is plural battery units but stated that “However it would be obvious to one of ordinary skill in the art for Yins rechargeable battery unit to be a plurality of batteries in order to .”
And further asserts:
In other words, Yin, even if using plural battery units, still fails to suggest independent detection and adjustment of the plural battery units according to practical requirements.
In response:
The Examiner finds applicants remarks unpersuasive. Specifically as can be seen from the rejection of claim 1 and similarly claim 12 below that the Examiner stated that it would be obvious to one of ordinary skill in the art to perform Yins method of detecting the electric quantity on the battery unit and  dynamically adjusting the charging capacity on the battery unit described below to do so on the respective plurality of battery units as it is a duplication of parts (MPEP 2144).
And further asserts:
As a matter of fact, Yin does not even teach dynamic detection of electric quantity of the battery. As stated by the examiner in the bridging paragraph between Pages 6 and 7 of the Detailed Action, "The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current limit and the instantaneous power consumption (i.e. surplus power) ([0018]-lines 6-10, [0019] and [0022] and the charging rule ([0034] and [0022]. Charging behavior based on power consumption and SOC identified in [0034] and [0022] identified as charging rule)." No dynamic detection of electric quantity of the batter is actually mentioned.
In response:
The applicant is using a citation of the prior art that the examiner did not rely on to teach “detect electric quantities of the respective battery unit”.
As such the Examiner respectfully disagree with the applicant’s assertions that “Yin does not even teach dynamic detection of electric quantity of the battery”. 
Specifically, the Examiner points to the rejection of claim 1 and similarly claim 12 below where the Examiner uses the teachings of Yin and Sariano to teach claim language “a charging management unit (Fig. 2 above elements 220,240 and 260 identified as a charging management unit.) electrically connected with the battery unit (Fig. 2) to detect electric quantity of the battery unit ([0034] referring to the system of Fig. 1A-B, the controller receives various states of charge (i.e. electric quantity) of the battery. System 200 above functions substantially similar to that of FIG. 1A-1B [0035]).
The Examiner further stated that it would be obvious to one of ordinary skill in the art to perform Yins method of detecting the electric quantity on the battery unit and  dynamically adjusting the charging capacity on the battery unit described below to do so on the respective plurality of battery units as it is a duplication of parts (MPEP 2144).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Sariano (US 20170077721).

    PNG
    media_image1.png
    661
    869
    media_image1.png
    Greyscale

As to claim 1, Yin discloses a power management system for a main system (Fig. 2 above system 200 for device 290. Device 290 identified as “main system”), the power management system at least comprising: 
A battery unit (Fig. 2, 250); and 
a charging management unit (Fig. 2 above elements 220,240 and 260 identified as a charging management unit.) electrically connected with the battery unit (Fig. 2) to detects electric quantity of the battery unit ([0034] referring to the system of Fig. 1A-B, the controller receives various states of charge (i.e. electric quantity) of the battery. System 200 above functions substantially similar to that of FIG. 1A-1B [0035]).
Although Yin detects electric quantities of the battery unit as specified above ([0034]). Yin does not specifically state that the detection of the electric quantities is dynamically detected.
However it would be obvious to one of ordinary skill in the art for Yins system to dynamically detect electric quantity of the battery unit in order to continuously maintain a suitable charge supporting uninterrupted use.
Yin further discloses the charging management unit (Fig. 2 above) electrically connected with the battery unit (Fig. 2) to dynamically detect a system consumption power level (System 200 in Fig. 2 functions substantially similar to that of FIG. 1 . Instantaneous power consumption identified as “system power consumption” which is the power consumption of any functionality and circuitry of the device 190A , which includes a consumption power level of the main system ([0024] The system power detection unit 120 is configured to monitor the instantaneous power consumption associated with the device 190. The controller dynamically adjusts the amount of current used to charge the battery based on the instantaneous power consumption [0018] lines 6-10, [0019] - [0022]).
Yin further discloses wherein a charging rule is executable by the charging management unit (Controller 130 selects a charging mode (e.g.  constant current or constant voltage) based on SOC ([0034]). Controller 130 also adjusts charge current based on the amount of power consumption ([0022]). Charging behavior based on power consumption and SOC identified as charging rule).
Yin further discloses wherein the charging management unit calculates a system surplus supply power level according to a system supply power level and the system consumption power level (The controller 13 uses the difference between the maximum current output limit (i.e. system power level [0018]) and the current associated with the power consumption of the device 190 to charge the battery ([0031] lines 9-14,[0038] and Fig. 4 S420). Since the maximum current output limit is used to power and charge device 290 ([0020] lines 1-5. [0021] and [0029] lines 1-2) and the power consumption is associated with any functionality and circuitry of device 190A other than the rechargeable battery 150A [0021]). The said calculated difference is the system surplus power).
Yin further discloses the charging management unit dynamically adjusts charging capacity of the battery unit by providing, dynamically decreasing, maintaining or dynamically increasing the charging capacity of the battery unit according to at least one of the electric quantity, the system surplus supply power level (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current output limit and the instantaneous power consumption (i.e. surplus power) ([0018] lines 6-10, [0019]  and [0022]) and the charging rule ([0034] and [0022].Charging behavior based on power consumption and SOC identified in [0034] and [0022] identified as charging rule). 
Yin does not disclose/teach at least one peripheral device in connection with the main system, and the system consumption power level includes a consumption power level of the at least one peripheral device in a normal working state.
Sariano teaches at least one peripheral device (Fig. 4, printer/print engine 102) in connection with the main system ( [0021] printing system 100 including print engine 102, power supply 104, and power management apparatus 132). 
It would have been obvious to a person of ordinary skill in the art to include at least one peripheral device (Fig. 4, printer/print engine 102) in connection with the Yins main system (i.e. tablet, a laptop) as taught by Sariano in order to allow a user to print and store important documents save on the Yins main system.
Sariano further teaches the system consumption power level includes a consumption power level of the at least one peripheral device in a normal working state.  ([0035] The power consumption profile 200 (Fig. 5) is the power consumed by the print engine 102 during the print job of the system 100. As such, since power supply 104 supplies power to print engine 102 and the power management apparatus 13 (Fig. 7 power profile 400), then the power consumption of the system 100 includes the power consumed by print engine 102 (Fig. 5). 
It would have been obvious to a person of ordinary skill in the art to include in the system consumption power level a consumption power level of the at least one peripheral device in a normal working state as taught by Sariano in order to predict the power consumption of the peripheral device to allow the power supply to supply power at a smoother rate with reduced flicker to the system avoiding electrical disturbances that may damage other electrical equipment [0015]-[0016].
Although Yin discloses a battery unit, detecting the electric quantity of the battery unit (FIG. 1A-1B [0034] [0035]) and discloses the charging management unit dynamically adjusts charging capacity of the battery unit by providing, dynamically decreasing, maintaining or dynamically increasing the charging capacity of the battery unit according to at least one of the electric quantity, the system surplus supply power level ([0018] lines 6-10, [0019]  and [0022]),  Yin does not disclose the battery unit is plural battery units and thus does not teach detecting the electric quantities of the respective battery units nor teaches dynamically adjusting the charging capacity of the respective battery units as described above.
However it would be obvious to one of ordinary skill in the art for Yins .
Thus it would be obvious to one of ordinary skill in the art to perform Yins method of detecting the electric quantity on the battery unit and  dynamically adjusting the charging capacity on the battery unit described above to do so on the respective plurality of battery units as it is a duplication of parts (MPEP 2144).
As to claim 12, Yin discloses a power management method for a main system (Fig. 2, 4-7 above system 200 for device 290. Device 290 identified as “main system”), the power management method being executed with a charging management unit (Fig. 2 above elements 220,240 and 260 identified as a charging management unit.) and a battery unit (Fig. 2, 250), which are electrically connected with each other (Fig. 2), and the power management method at least comprising steps: 
detecting electric quantity of the battery unit ([0034] referring to the system of Fig. 1A-B, the controller receives various states of charge (i.e. electric quantity) of the battery. System 200 functions substantially similar to that of FIG. 1 [0035])
Although Yin detects electric quantity of the battery unit as specified above ([0034]) 19Yin does not specifically state that the detection of the electric quantities is dynamically detected.
However it would be obvious to one of ordinary skill in the art for Yins system to dynamically detect electric quantities of the battery unit in order to continuously maintain 
Yin further discloses dynamically detecting a system consumption power level (System 200 in Fig. 2 functions substantially similar to that of FIG. 1 . Instantaneous power consumption identified as “system power consumption” which is the power consumption of any functionality and circuitry of the device 190A other than the battery 150 [0035] [0025]), which includes a consumption power level of the main system ([0024] The system power detection unit 120 is configured to monitor the instantaneous power consumption associated with the device 190.  .The controller dynamically adjusts the amount of current used to charge the battery based on the instantaneous power consumption [0018] lines 6-10, [0019] - [0022]).
Yin further discloses the charging management unit calculating a system surplus supply power level according to a system supply power level and the system consumption power level (The controller 13 uses the difference between the maximum current output limit (i.e. system power level [0018]) and the current associated with the power consumption of the device 190 to charge the battery ([0031] lines 9-14,[0038] and Fig. 4 S420). Since the maximum current output limit is used to power and charge device 290 ([0020] lines 1-5. [0021] and [0029] lines 1-2) and the power consumption is associated with any functionality and circuitry of device 190A other than the rechargeable battery 150A [0021]). The said calculated difference is the system surplus power).
Yin further discloses the charging management unit dynamically adjusting charging capacity of the battery unit by providing, dynamically decreasing, maintaining or dynamically increasing the charging capacity of the battery unit according to at least one of the electric quantity, the system surplus supply power level (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current output limit and the instantaneous power consumption (i.e. surplus power) ([0018] -lines 6-10, [0019]  and [0022])
Yin further discloses the charging management unit dynamically adjusting charging capacity of the battery unit according to at least one of the electric quantities (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current output limit and the instantaneous power consumption (i.e. surplus power) ([0018] -lines 6-10, [0019]  and [0022]) the system surplus supply power level and a charging rule (Controller 130 selects a charging mode (e.g.  constant current or constant voltage) based on SOC ([0034]). Controller 130 also adjusts charge current based on the amount of power consumption ([0022]). Charging behavior based on power consumption and SOC identified as charging rule).
Yin does not disclose/teach at least one peripheral device in connection with the main system, and the system consumption power level includes a consumption power level of the at least one peripheral device in a normal working state.
 at least one peripheral device (Fig. 4, printer/print engine 102) in connection with the main system ( [0021] printing system 100 including print engine 102, power supply 104, and power management apparatus 132). 
It would have been obvious to a person of ordinary skill in the art to include at least one peripheral device (Fig. 4, printer/print engine 102) in connection with the Yins main system (i.e. tablet, a laptop) as taught by Sariano in order to allow a user to print and store important documents save on the Yins main system.
Sariano further teaches the system consumption power level includes a consumption power level of the at least one peripheral device in a normal working state.  ([0035] The power consumption profile 200 (Fig. 5) is the power consumed by the print engine 102 during the print job of the system 100. As such, since power supply 104 supplies power to print engine 102 and the power management apparatus 13 (Fig. 7 power profile 400), then the power consumption of the system 100 includes the power consumed by print engine 102 (Fig. 5). 
It would have been obvious to a person of ordinary skill in the art to include in the system consumption power level a consumption power level of the at least one peripheral device in a normal working state as taught by Sariano in order to predict the power consumption of the peripheral device to allow the power supply to supply power at a smoother rate with reduced flicker to the system avoiding electrical disturbances that may damage other electrical equipment [0015]-[0016].
Although Yin discloses a battery unit, detecting the electric quantity of the plural battery units and thus does not teach detecting the electric quantities of the respective battery units nor teaches dynamically adjusting the charging capacity of the respective battery units as described above.
However it would be obvious to one of ordinary skill in the art for Yins rechargeable battery unit to be a plurality of batteries in order to provide more load current to the device during high power operations.
Thus it would be obvious to one of ordinary skill in the art to perform Yins method of detecting the electric quantity on the battery unit and  dynamically adjusting the charging capacity on the battery unit described above to do so on the respective plurality of battery units as it is a duplication of parts (MPEP 2144).
Claims 2-7, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Sariano (US 20170077721) in view of Chen (US 20120043926).
As to claims 2 and 13, Yin in view of Sariano teaches the power management system according to claim 1 and the power management method of claim 12.
Yin in view of Sariano does not disclose/teach wherein according to the charging rule, the charging management unit stops providing the charging capacities of the respective battery units if the system consumption power level is higher than the system supply power level and higher than a set value. 
Chen teaches wherein according to the charging rule, the charging management unit stops providing the charging capacities of the respective battery units if the system consumption power level is higher than the system supply power level and higher than a set value (Fig. 1 and [0016] where  if the power supply 104 does not match power specification of the system circuit 106, e.g. the power consumption of the system circuit 106 is configured to 90 watts but a maximum power that the power supply 104 can provide is 65 watts, the power management device 108 is applicable for the power management redress scheme. Namely, when the current outputted from the power supply 104 to the system circuit 106 surpasses a maximum power the power supply 104 can provide (i.e. a set value), the power management device 108 stops the charger module 102 from charging, to reduce the system power consumption, prevent the power supply 104 from overloading, and ensure the system functions properly. As such Chens system stops charging the battery 100 when the systems power consumption exceeds the maximum power the power supply 104 can provide)
It would have been obvious to a person of ordinary skill in the art to modify the charging management unit of Yin to stop providing the charging capacities of the respective battery units if the system consumption power level is higher than the system supply power level and higher than a set value in order to prevent the 
Yin in view of Sariano in view of Chen does not specifically teach that the charging management unit stops providing the charging capacities of the respective battery units if the system consumption power level is higher than a set value.
However, using BRI in light of the spec ([0021]) and applicant’s remarks regarding the set value being higher than 100% (See pg. 13 of Applicants remarks filed 12/13/2021), the Examiner will interpret “a set value” as a value larger than the system supply power level or larger than 100% of the system power supply level.
Therefore since Chen teaches the charging management unit stops providing the charging capacities of the respective battery units if the system consumption power level is higher than the system power supply level ([0016] above), then it would be obvious to one of ordinary skill in the art for Chen to stop providing the charging capacities if the system consumption power level is a value larger than 100% of the system power supply level in order to prevent the power supply from overloading, and ensure the system functions properly as taught by Chen ([0016]).
As to claims 3 and 14 , Yin in view of Sariano in view of Chen teaches the power management system according to claim 2 and the power management method of claim 13.
Yin in view of Sariano in view of Chen does not specifically teach wherein the set value is 105% of the system supply power level. 
However absent an objective showing of criticality with regards to the claimed set value of the system supply power level being 105% of the system supply power level, it would have been obvious by design choice to select the devices power consumption value that would cause the controller to stop providing the charging capacities in order to prevent the power supply from overloading, and ensure the system functions properly as taught by Chen ([0016]).
As to claims 4 and 15, Yin in view of Sariano in view of Chen teaches the power management system according to claim 2 and the power management method of claim 13, wherein according to the charging rule (Charging behavior based on power consumption and SOC identified in [0034] and [0022] identified as charging rule), the charging management unit dynamically adjusts the charging capacities of the respective battery units if the system consumption power level is lower than the set value ([0020] lines 1-5. [0021] and [0029] lines 1-2 of Yin. Since the power from the system supply power level is used to power device and the remaining amount is increased and used to charge the battery during low power consumption, the lower power consumption of the system is lower than 100% of  system supply power level). 
As to claims 5 and 16, Yin in view of Sariano in view of Chen teaches the power management system according to claim 4 and the power management method of claim 15.
 wherein the set value is 105% of the system supply power level. 
However Chen teaches stopping charging if the power consumption of the system is above 65 Watts ([0016]). 
Therefore since Chen stop charging if power consumption of the system is greater than the main power supply, it would be obvious to one of ordinary skill in the art for Chen to stop charging if power consumption of the system is greater than power supply but less than 105% of the power supply 104 in order to prevent the power supply 104 from overloading, and ensure the system functions properly as taught by Chen ([0016]).
Yin in view of Sariano in view of Chen further teaches wherein according to the charging rule, the charging management unit dynamically decreases the charging capacity of at least one of the respective battery units if the system consumption power level is a percentage of the system supply power level (The amount of current used to charge the battery may be decreased during higher power consumption of the electronic device. Power consumption of the electronic device is a function of the power received from the power source 210 ([0020] lines 1-5. [0021] and [0029] lines 1-2 of Yin) Therefore Power consumption is inherently a percentage of the system power supply).
Yin does not specifically teach the system consumption power level that causes the charging management unit to dynamically decreases the charging capacity is 101%~104% of the system supply power level.
However absent an objective showing of criticality with regards to the claimed system consumption power level of the system supply power level being 101%~104%, it would have been obvious by design choice to select the devices power consumption value that would cause the controller to decrease the battery charging capacity in order to prevent an overload condition and ensure the system functions properly.
As to claims 6 and 17, Yin in view of Sariano in view of Chen teaches the power management system according to claim 4 and the power management method of claim 15, wherein according to the charging rule, the charging management unit dynamically increases the charging capacities of the respective battery units if the system consumption power level is lower than the system supply power level (Since the power from the power source is used to power device and the remaining amount is increased and used to charge the battery during low power consumption ([0020] lines 1-5. [0021] and [0029] lines 1-2), the lower power consumption is lower than the system supply power level). 
As to claims 7 and 18, Yin in view of Sariano in view of Chen teaches the power management system according to claim 4 and the power management method of claim 15, wherein the charging rule contains a charging mode (Constant current, Constant voltage charging modes ([0034]) and power levels determined based on power consumption ([0019], [0041] Fig. 5 520), wherein the charging management unit dynamically adjusts the charging capacity of each battery unit when the charging management unit is in the charging mode ([0019] [0041] power to the battery is increased/decreased by the same amount of decrease/increase in power consumption).
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Sariano (US 20170077721) in view of Chen (US 20120043926) in view of Kawataki (US 20200137253).
As to claims 8 and 19, Yin in view of Sariano in view of Chen teaches the power management system according to claim 7 and the power management method of claim 18.
Yin in view of Sariano does not disclose/teach wherein in the charging mode, a single battery unit of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacity of each battery unit according to a charging sequence and a charging efficiency of each battery unit. 
Kawataki teaches wherein in the charging mode, a single battery unit of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacity of each battery unit according to a charging sequence and a charging efficiency of each battery unit ([0251]-[0252] a plurality of the secondary batteries 3 exists as a charging target, charging by the charging unit 11 is executed preferentially from a secondary battery of which a charging rate is low. According to this, it is possible to perform charging sequentially from a .
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Yin to wherein a single battery unit of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacity of each battery unit according to a charging sequence and a charging efficiency of each battery unit, in order to efficiently charge the plurality of batteries as taught by Kawataki [0252].

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Sariano (US 20170077721) in view of Chen (US 20120043926) in view of Kim (US 20170214253).
As to claims 9 and 20, Yin in view of Sariano in view of Chen teaches the power management system according to claim 7 and the power management method of claim 18. 
Yin in view of Sariano does not disclose/teach wherein in the charging mode, a group of at least two battery units of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to a charging sequence of each group of the plural battery units and a charge capacity weight. 
 wherein in the charging mode, a group of at least two battery units of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to a charging sequence of each group of the plural battery units and a charge capacity weight (Fig. 1 the charging factor setter 110 sets a charging factor for sequential charging of the battery pack based on battery information (SOC, SOH . i.e. charge capacity weight ) continually collected ([0052]). The sequential charger 120 sequentially charges the charging groups (two or more battery cells may be set as one charging group [0054]) based on the charging factors defined by the charging factor setter 110 (i.e. sequentially charges according to…a charge capacity weight) [0057]).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Yin to wherein in the charging mode, a group of at least two battery units of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to a charging sequence of each group of the plural battery units and a charge capacity weight, in order to maximize the efficiency of the charging system.
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Sariano (US 20170077721) in view of Chen (US 20120043926) in view of Jang (US 20190275908).
As to claims 10 and 21, Yin in view of Sariano in view of Chen teaches the power management system according to claim 7 and the power management method of claim 18. 
Yin in view of Sariano does not disclose/teach wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a charge capacity weight. 
Jang teaches wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a charge capacity weight. ([0068] in a case where the battery pack of the electric vehicle is divided into two compartments of 50 kW+50 kW (charge capacity weight) and the installed external charging device has two capacities of 50 kW, the battery pack may be simultaneously charged through two terminals. Therefore Jang teaches charging the battery packs simultaneously if the capacities of each battery packs equal the capacity of the charger, thereby reducing the charging time of the battery packs).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the charging mode of Yin to wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a charge capacity weight, in order to reduce the total charging time by half [0068] of Jang.
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859